925 F.2d 1479
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Leoarin JOSE, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 90-3465.
United States Court of Appeals, Federal Circuit.
Jan. 15, 1991.

Before RICH, MAYER and LOURIE, Circuit Judges.
DECISION
PER CURIAM.


1
Leoarin Jose appeals from the June 25, 1990 Initial Decision of the Administrative Judge (AJ) in Docket No. SE08319010174, which became the final decision of the Merit Systems Protection Board (MSPB) on July 30, 1990.  See 5 USC Sec. 7701(e)(1).  We affirm.

OPINION

2
In his brief, Jose does not contest that his over twenty years of service starting in December of 1954 was based on an excepted, "indefinite" appointment, and thus while constituting "creditable" service was not service "covered" by the Civil Service Retirement Act (CSRA).  See 5 USC Sec. 8331(1)(iii).


3
With respect to Jose's service from 1952 to 1954, Jose appears to argue that the AJ incorrectly determined the amount of time worked during those years.  However, regardless of the exact amount of time this service lasted, the employment records reflecting that time clearly indicate that this service was not covered by the CSRA.  There is no evidence in the record to the contrary.  Therefore, Jose lacked the required five years of creditable civilian service ending with at least one year of the last two years in a position covered by the CSRA.    See 5 USC Sec. 8333(b).  This court is without authority to waive the eligibility requirements set by law.